Citation Nr: 9911814	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1969 to 
August 1970 and active military service from July 1971 to 
August 1979.

This appeal arises from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
PTSD.

This claim was previously reviewed by the Board in June 1995, 
at which time it was remanded to the RO to develop evidence 
pertaining to the veteran's claimed stressors, and to obtain 
additional medical evidence.  That development has been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran is diagnosed as suffering from PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military or 
naval service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990). 

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  The 
veteran's file contains VA treatment records diagnosing PTSD, 
the veteran's allegations of various in-service stressful 
events related to his duty in Vietnam, and statements from VA 
physicians relating the PTSD diagnoses to the events reported 
by the veteran.  Accordingly, his claim must be considered 
well-grounded.  Upon review, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include provision 
of competent medical evidence establishing a "clear" 
diagnosis of that condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet.App. at 137-138.

As noted above, the medical evidence of record contains both 
diagnoses of PTSD and opinions of mental health care 
providers linking the diagnoses to the stressors related by 
the veteran.  Accordingly, if the veteran's stressors can be 
confirmed, service connection must be granted.  The veteran's 
statements offer a number of potential stressors.  These 
include seeing a number of men fall to their death from a net 
suspended below a helicopter, being taken under fire by enemy 
snipers, having a mine explode under a jeep in which he was 
riding, being in a helicopter which was forced to make an 
emergency landing in unsecured territory after being struck 
by small arms fire (though the veteran denied being "shot 
down" at his RO hearing in May 1993), and being in a 
compound which was attacked at night by enemy forces.  

Relevant portions of the veteran's Marine Corps personnel 
file were obtained by the RO from the National Personnel 
Record Center (NPRC) and Headquarters, U. S. Marine Corps 
(HQMC).  These show that the veteran was assigned to Vietnam 
with Headquarters Company, Headquarters Battalion 
(Reinforced), 1st Marine Division (Reinforced), Fleet Marine 
Force, from December 1969 to July 1970.  He received the 
Vietnam Campaign Medal, Vietnam Service Medal and Republic of 
Vietnam (RVN) Cross of Gallantry with palm and frame for his 
service there.  His primary duty during this time was postal 
clerk, and there is no indication he was trained for or 
performed any other duty.  The veteran testified during his 
hearing that he was not assigned to operations as a rifleman, 
or to perimeter guard duties.  The veteran's "Combat History 
- Expeditions - Awards Record" (NAVMC 118(9)) notes 
participation in operations against the Viet Cong in the 
Republic of Vietnam, but does not indicate that any the 
veteran was involved in combat in any way.  The RVN Gallantry 
Cross is noted in Army regulations of record in the claims 
file to be a unit award, and not an individual award.  
Accordingly, no inference of combat can be drawn from the 
veteran's receipt of that medal.  The veteran does not claim 
to have been wounded, and there are no reports of wounds or 
treatment of any stress-related condition in the veteran's 
Marine Corps medical records.  The veteran's reports of 
stressors were provided to HQMC for confirmation on two 
occasions.  Following HQMC's initial May 1998 letter advising 
that the information provided by the veteran was 
insufficiently specific to enable verification of any of the 
alleged events, the veteran was notified of this deficiency 
and given an opportunity to add to the record.  He did so, 
and the file was re-submitted.  In September 1998, HQMC again 
advised that no meaningful research could be conducted.  The 
letter further advised that it had no record of a 26th Combat 
Engineer Battalion or a "Truck Company, 26th Marines," both 
of which were units at which the veteran had alleged certain 
stressful events had occurred.  The veteran was advised of 
the September 1998 HQMC letter and, in December 1998, advised 
that he intended to submit additional information.  However, 
no such information has been forthcoming.  

The RO also requested the veteran's U. S. Army personnel file 
(the "201" file or DA Form 20).  NPRC reported in December 
1997 that it was unable to locate these records.  However, 
since none of the stressors reported by the veteran pertain 
to his periods of service in the Army, there is no prejudice 
to the veteran in NPRC's failure to provide the materials 
requested.

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records showing that the veteran was 
assigned to essentially administrative duties in a 
headquarters area, which supports a conclusion that he did 
not participate in combat.  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Accordingly, his testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that the veteran's stressor 
actually occurred.  Corroborating the existence of a stressor 
need not be limited to that which is available in service 
department records.  See Doran v. Brown, 6 Vet.App. 283, 288-
291 (1994); Moreau v. Brown, 9 Vet.App. 389, 395 (1996).  In 
this vein, the Board notes that a number of VA mental health 
care providers have accepted the veteran's reports of 
"combat" in Vietnam.  However, credible supporting evidence 
of the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau v. Brown, 9 Vet.App. 389, 395-6 
(1996).

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

